Citation Nr: 9919022	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  92-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating  for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1981.  This appeal arises from a February 1992 rating 
decision of the Waco, Texas Regional Office (RO), which 
denied the veteran's claims for a rating in excess of 10 
percent for pseudofolliculitis barbae and a compensable 
rating for chondromalacia of the left patella, and determined 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.  In June 1994, the Board of Veterans' 
Appeals (Board) remanded the case to the RO for additional 
development.  In a February 1995 rating decision, the RO 
assigned a 10 percent rating for chondromalacia of the left 
patella.  

The Board entered a decision in this case in December 1998, 
reopening the veteran's claim for service connection for a 
right knee disorder and denying his claim for a rating in 
excess of 10 percent for pseudofolliculitis barbae.  Also in 
December 1998, the Board remanded the case to the RO for 
additional development of the issues of service connection 
for a right knee disorder and an increased rating for 
chondromalacia of the left patella.  The veteran appealed the 
December 1998 Board decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In March 1999, the Court issued an Order 
which vacated the December 1998 Board decision as to the 
issue of an increased rating for pseudofolliculitis barbae 
and remanded this matter to the Board, pursuant to 38 U.S.C. 
§ 7252(a), in accordance with a Joint Motion for Remand of 
One Issue to the Board filed in March 1999.    

The Board notes that as the issues of service connection for 
a right knee disorder and an increased rating for 
chondromalacia of the left patella were previously remanded 
to the RO and as development of those issues is still pending 
they will not be addressed at this time.  


REMAND

In March 1999, the Court remanded the case to the Board in 
accordance with the Joint Motion for Remand of One Issue 
filed in March 1999.  In the Joint Motion, it was noted that 
the purpose of the remand was to readjudicate the veteran's 
claim after the performance of a dermatological examination 
during the active phase of the veteran's service connected 
skin disorder pursuant to Ardison v. Brown, 6 Vet. App. 405, 
409-10 (1994).  In that case, the Court held that the Board 
did not fulfill its duty to assist the veteran in the 
development of his claim for an increased rating for a skin 
disorder where the condition consisted of active and inactive 
stages during which the condition improved and the VA 
examination on which the Board based its decision occurred 
during an inactive stage.  In such a case, the Court held 
that the appropriate remedy was to remand the matter.  The 
Joint Motion indicated that a November 1994 VA examination 
failed to evaluate the severity of the veteran's skin 
disorder adequately and that a thorough and contemporaneous 
skin examination during the active phase of the disorder was 
required.  Additionally, the Joint Motion indicated that on 
remand the veteran should be free to submit additional 
evidence and argument.  Accordingly, the case is REMANDED to 
the RO for the following actions:

1.  The veteran should be afforded a VA 
examination in dermatology during the 
active phase of his service connected 
pseudofolliculitis barbae.  The examiner 
should review the entire claims folder 
prior to the examination so that 
pertinent aspects of the veteran's 
medical record may be reviewed.  Such 
tests as the examiner deems necessary 
should be performed.  The report of 
examination should provide an accurate 
and fully descriptive assessment of the 
veteran's skin disorder.  The examiner 
should note for the record whether the 
veteran has exudation or itching, 
extensive lesions, or marked 
disfigurement due to his service 
connected pseudofolliculitis barbae and, 
if so, the frequency and extent thereof.  
The examiner should also note for the 
record whether the veteran's 
pseudofolliculitis barbae is manifested 
by 
ulceration or extensive exfoliation or 
crusting, systemic or nervous 
manifestations, or is exceptionally 
repugnant.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and, if the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










